     Case 9:20-cv-00051-GTS-TWD Document 51 Filed 10/14/20 Page 1 of 10




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


CHRISTOPHER L. AYERS,

                                     Plaintiff,

              v.                                                        9:20-CV-0051
                                                                        (GTS/TWD)

GREAT MEADOW CORRECTIONAL
FACILITY, et al.,

                                     Defendants.


APPEARANCES:

CHRISTOPHER L. AYERS
Plaintiff, pro se
97-A-1592
Sullivan Correctional Facility
Box 116
Fallsburg, NY 12733


GLENN T. SUDDABY
Chief United States District Judge

                                     DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Christopher Ayers commenced this action in the Southern District of New York

by filing a pro se civil rights complaint pursuant to 42 U.S.C. § 1983 ("Section 1983"),

together with an application for leave to proceed in forma pauperis ("IFP"). Dkt. No. 2

("Compl."); Dkt. No. 1 ("First IFP Application"). Following the transfer of this action to the

Northern District of New York, the First IFP Application was denied and, thereafter, plaintiff's

second application to proceed IFP was also denied. See Dkt. Nos. 6, 15.
      Case 9:20-cv-00051-GTS-TWD Document 51 Filed 10/14/20 Page 2 of 10



        Following the denial of the second IFP application, plaintiff filed, among other things, a

third application to proceed IFP, along with an inmate account statement. See Dkt. No. 17

("Third IFP Application"); Dkt. No. 33 ("Account Statement"). By Decision and Order entered

on May 19, 2020, this Court granted the Third IFP Application, but following review of the

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b), f ound that it was

subject to dismissal for failure to state a claim upon which relief may be granted. Dkt. No. 37

("May 2020 Order").1 In light of plaintiff's pro se status, he was afforded an opportunity to

submit an amended complaint. Id. at 13-15.

        Thereafter, plaintiff filed an amended complaint, along with a letter request for advice

regarding amendment of a pleading. Dkt. No. 39 ("Am. Compl."); Dkt. No. 40 ("Letter

Motion"). By Decision and Order entered on June 19, 2020, the Court dism issed plaintiff's

Section 1983 claims asserted in the amended complaint without prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief

may be granted, afforded plaintiff leave to file a second amended complaint out of an

abundance of solicitude, and denied the Letter Motion. See Dkt. No. 42 ("June 2020 Order").

        Presently before the Court is plaintiff's second amended complaint. Dkt. No. 50

("SAC").

II.     SUFFICIENCY OF THE SECOND AMENDED COMPLAINT

        A.      The Complaint and May 2020 Order

        In his original complaint, plaintiff asserted claims based on alleged wrongdoing that

occurred while he was in the custody of the New York State Department of Corrections and



        1
          The entire procedural history of this case leading up to the May 2020 Order was discussed at length in
that Order, and will not be restated herein.

                                                       2
    Case 9:20-cv-00051-GTS-TWD Document 51 Filed 10/14/20 Page 3 of 10



Community Supervision ("DOCCS") at Great Meadow Correctional Facility ("Great Meadow

C.F."). See generally Compl.

        The complaint was construed to assert Eighth Amendment excessive force and

failure-to-protect claims against Great Meadow C.F., Corrections Lieutenant Scarlotta,

Corrections Officer Richard Miller, Deputy Superintendent Melissa Collins, and ORC

Shannon Stevens. See May 2020 Order at 7.

        Following review of the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28

U.S.C. § 1915A(b), plaintiff's Section 1983 claim against Great Meadow C.F. was dismissed

with prejudice as barred by the Eleventh Amendment, and plaintiff's remaining Section 1983

claims were dismissed without prejudice for failure to state a claim upon which relief may be

granted. See May 2020 Order at 8-15. 2

        B.       The Amended Complaint and June 2020 Order

        Plaintiff's amended complaint named Corrections Lieutenant Scarlotta and Corrections

Officer Richard Miller as defendants, and also named Corrections Officer McFerrin and

Office of Mental Health Counselor Diverson Seares as defendants in place of Deputy

Superintendent Melissa Collins and ORC Shannon Stevens. See Am. Compl. at 1-2. The

amended complaint, while sparse, contained slightly more detail than the original complaint

regarding the alleged events giving rise to plaintiff's Section 1983 claims. Compare Compl.

with Am. Compl.

        More specifically, the amended complaint alleged that on or about August 11, 2019,

plaintiff was in the "ICP group room" with defendants Seares and Scarlotta and issued a



       2
          The Court also denied plaintiff's motion for preliminary injunctive relief in light of the preliminary
dismissal of the complaint. See May 2020 Order at 14-15.

                                                           3
   Case 9:20-cv-00051-GTS-TWD Document 51 Filed 10/14/20 Page 4 of 10



misbehavior report charging him with "interference[.]" Am. Compl. at 4. Plaintiff further

alleged that following the issuance of the misbehavior report, he was placed in handcuffs,

removed from the room, and brought by defendants Miller and McFerrin to an "undesignated

area," where he was "beaten" by these officials. Id. Thereafter, defendant Scarlotta

presided over the disciplinary hearing based on the "interference" charge even though she

was "present during [the] incident" and "the ticket has her name on it[.]" Id.

       The Court liberally construed plaintiff's allegations to assert the following claims

against the named defendants: (1) Eighth Amendment excessive force claims against

defendants Miller and McFerrin; (2) an Eighth Amendment failure-to-protect claim against

defendant Scarlotta; and (3) Fourteenth Amendment due process claims against defendants

Seares and Scarlotta. See June 2020 Order at 4.

       Following review of the amended complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and

28 U.S.C. § 1915A(b), plaintiff's Section 1983 claims were dismissed without prejudice for

failure to state a claim upon which relief may be granted. See June 2020 Order at 4-9.

       C.     Plaintiff's Submissions Following the June 2020 Order

       Following the June 2020 Order, plaintiff filed, among other things, a letter response

that appeared to address deficiencies identified by the Court with respect to the claims

asserted in the amended complaint. See Dkt. No. 43 ("First Letter Response to the June

2020 Order"). By Order entered on June 30, 2020, the Court adv ised plaintiff that he must

file a proposed second amended complaint in accordance with the June 2020 Order if he

wishes to proceed with this action, and explained that the First Letter Response to the June

2020 Order was not a proper amended pleading because it is unsigned, and does not seek

any relief. See Dkt. No. 45. The Court also extended plaintiff's deadline to file a proper

                                                4
   Case 9:20-cv-00051-GTS-TWD Document 51 Filed 10/14/20 Page 5 of 10



amended pleading to July 30, 2020. Id.

       Thereafter, plaintiff filed a second letter response to the June 2020 Order, w hich also

appeared to address deficiencies identified by the Court with respect to the claims asserted

in the amended complaint. Dkt. No. 48 ("Second Letter Response to the June 2020 Order" ).

By Order entered on August 24, 2020, the Court declined to construe plaintif f's Second Letter

Response to the June 2020 Order as a second am ended complaint because "it is not

captioned as such, is not a complete pleading intended to supersede and replace the

amended complaint as required by the Local Rules of this District, does not contain a list of

parties or request for relief, and is not signed by plaintiff." Dkt. No. 49 ("August 2020 Order").

In so ruling, the Court once against extended plaintiff's deadline to file a proper second

amended complaint and directed the Clerk to send plaintiff copies of his amended complaint,

his Second Letter Response to the June 2020 Order, a blank f orm complaint, the Prisoner

Local Rules, and the Pro Se Handbook for his use in preparing a second amended

complaint. Id.

       Roughly one week after the Court issued the August 2020 Order, plaintiff filed his

second amended complaint. Although the allegations in the body of the second amended

complaint are similar to the statements in each of plaintiff's letter responses to the June 2020

Order, inexplicably, the Second Letter Response to the June 2020 Order contains a lim ited

number of details that are not included in the second am ended complaint. Compare Second

Letter Response to the June 2020 Order with SAC.

       Because plaintiff is proceeding pro se and the additional details set forth in the

Second Letter Response to the June 2020 Order clarif y certain allegations in the second

amended complaint, the Clerk is directed to file a copy of the Second Letter Response to the

                                                5
    Case 9:20-cv-00051-GTS-TWD Document 51 Filed 10/14/20 Page 6 of 10



June 2020 Order immediately following the signature page of the second amended

complaint. References in this Decision and Order will be made to the second amended

complaint as supplemented.

        D.       Overview of the Second Amended Complaint as Supplemented

        The allegations in the second amended complaint are virtually identical to the

allegations in the amended complaint, except that plaintiff describes the alleged use-of-force

incident in slightly greater detail, and names Deputy Superintendent Melissa Collins as a

defendant.3

        With respect to the use-of-force incident, plaintiff alleges that after defendant Seares

issued him a false misbehavior report in the "ICP area" for "interference[,]" defendant

Scarlotta ordered defendants McFerrin and Miller to handcuff his wrists "behind [his] back[,]"

take him to another room, and "beat [him]." See SAC at 6. Plaintiff further alleges that

defendants McFerrin and Miller then brought him to a "back room [in the] ICP area" and

"punched [him] in [the] face" while his wrists were handcuffed behind his back. Id. at 6, 8.

        The Court liberally construes the second amended complaint to assert the following

claims against the named defendants: (1) Eighth Amendment excessive force and failure-to-

protect claims against defendants Miller, McFerrin, and Scarlotta; and (2) Fourteenth




          3
            The second amended complaint was completed using the Northern District of New York's form
complaint for pro se prisoners, which, by default, allows a plaintiff to identify up to four defendants. See SAC at
4-5. The form further advises users that additional defendants must be listed on "additional sheets of paper[.]"
Id. at 5. Although plaintiff does not list Corrections Lieutenant Scarlotta as a defendant in the section of the form
entitled "DEFENDANT(S) INFORMATION[,]" he alleges wrongdoing by this official in the "STATEMENT OF
FACTS" section. Id. at 6. Moreover, plaintiff expressly identified Corrections Lieutenant Scarlotta as a
defendant in the caption of the amended complaint, which contains similar allegations of wrongdoing by this
official. See generally, Am. Compl. Accordingly, and out of an abundance of solicitude, the Court construes the
second amended complaint to once again name Corrections Lieutenant Scarlotta as a defendant.

                                                          6
    Case 9:20-cv-00051-GTS-TWD Document 51 Filed 10/14/20 Page 7 of 10




Amendment due process claims against defendants Seares and Scarlotta. 4

        For a more complete statement of plaintiff's claims, reference is made to the second

amended complaint.

        D.       Analysis

        Because plaintiff is an inmate suing one or more government employees, his second

amended complaint must be reviewed in accordance with 28 U.S.C. § 1915(e)(2)(B) and 28

U.S.C. § 1915A(b). The legal standard governing the review of a pleading pursuant to 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) was discussed at length in the May 2020

Order and it will not be restated in this Decision and Order. See May 2020 Order at 2-4.

                 1. Claim(s) Against Defendant Collins

        Although plaintiff names Deputy Superintendent Melissa Collins as a defendant, the

second amended complaint does not contain any factual allegations about this official. See

generally, SAC.

        "Dismissal is appropriate where a defendant is listed in the caption, but the body of the

complaint fails to indicate what the defendant did to the plaintiff." Cipriani v. Buffardi, No.

9:06-CV-889 (GTS/DRH), 2007 WL 607341, at *1 (N.D.N.Y. Feb. 20, 2007) (citing Gonzalez

v. City of New York, No. 97-CV-2246, 1998 WL 382055, at *2 (S.D.N.Y. July 9, 1998)); see

also Crown v. Wagenstein, No. 96-CV-3895, 1998 WL 118169, at *1 (S.D.N.Y. Mar. 16,

1998) (mere inclusion of warden's name in complaint insufficient to allege personal

involvement); Taylor v. City of New York, 953 F. Supp. 95, 99 (S.D.N.Y. 1997) (same).

        Accordingly, Deputy Superintendent Melissa Collins is dismissed as a defendant


        4
         The body of the second amended complaint does not contain any allegations of wrongdoing by
defendant Collins. Thus, it is unclear what claims, if any, plaintiff intended to assert against this official.

                                                          7
   Case 9:20-cv-00051-GTS-TWD Document 51 Filed 10/14/20 Page 8 of 10




pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim

upon which relief may be granted.

                2. Eighth Amendment Claims

      The legal standard governing Eighth Amendment excessive force and failure-to-

protect claims was discussed at length in the May 2020 Order, and will not be restated

herein. See May 2020 Order at 10-13.

      Mindful of the Second Circuit's direction that a pro se plaintiff's pleadings must be

liberally construed, see e.g. Sealed Plaintiff v. Sealed Defendant , 537 F.3d 185, 191 (2d Cir.

2008), the Court finds that plaintiff's Eighth Amendment claims against defendants Miller,

McFerrin, and Scarlotta survive sua sponte review and require a response. In so ruling, the

Court expresses no opinion as to whether these claims can withstand a properly filed

dispositive motion.

                3. Fourteenth Amendment Claims

      The legal standard governing Fourteenth Amendment due process claims was

discussed at length in the June 2020 Order, and will not be restated herein. See June 2020

Order at 5-9.

      The allegations in the second amended complaint in support of plaintiff's Fourteenth

Amendment claims are virtually identical to the allegations in the amended complaint.

Accordingly, and for the reasons set forth in the June 2020 Order, plaintiff's Fourteenth

Amendment claims against defendants Seares and Scarlotta are dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief

may be granted.



                                               8
       Case 9:20-cv-00051-GTS-TWD Document 51 Filed 10/14/20 Page 9 of 10




III.     CONCLUSION

         WHEREFORE, it is hereby

         ORDERED that the Clerk shall file a copy of the Second Letter Response to the June

2020 Order (Dkt. No. 48) immediately following the signature page of the second amended

complaint; and it is further

         ORDERED that the second amended complaint is accepted for filing and is the

operative pleading; and it is further

         ORDERED that plaintiff's Eighth Amendment claims against defendants Miller,

McFerrin, and Scarlotta SURVIVE sua sponte review and require a response; and it is further

         ORDERED that plaintiff's remaining Section 1983 claims are DISMISSED pursuant to

28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim upon which

relief may be granted; and it is further

         ORDERED that upon receipt from plaintiff of the documents required for service, the

Clerk shall issue summonses and forward them, along with copies of the second amended

complaint, to the United States Marshal for service upon defendants Miller, McFerrin, and

Scarlotta. The Clerk shall forward a copy of the summons and second amended complaint

by mail to the Office of the New York State Attorney General, together with a copy of this

Decision and Order; and it is further

         ORDERED that upon the completion of service, a response to plaintiff's second

amended complaint be filed by defendants Miller, McFerrin, and Scarlotta, or their counsel,

as provided for in the Federal Rules of Civil Procedure; and it is further

         ORDERED that all pleadings, motions and other documents relating to this action be


                                                9
   Case 9:20-cv-00051-GTS-TWD Document 51 Filed 10/14/20 Page 10 of 10




filed with the Clerk of the United States District Court, Northern District of New York, 7th Floor,

Federal Building, 100 S. Clinton St., Syracuse, New York 13261-7367. Plaintiff must comply

with any requests by the Clerk's Office for any documents that are necessary to maintain this

action. All parties must comply with Local Rule 7.1 of the Northern District of New York in

filing motions. All motions will be decided on submitted papers without oral argument unless

otherwise ordered by the Court. Plaintiff is required to promptly notify the Clerk's Office and

all parties or their counsel of any change in his address; plaintiff's failure to do so may result

in the dismissal of this action; and it is further

       ORDERED that the Clerk serve a copy of this Decision and Order on plaintiff, along

with a copy of the June 2020 Order (Dkt. No. 42).

IT IS SO ORDERED.

Dated: October 14, 2020
       Syracuse, NY




                                                     10
